Case: 1:21-cv-03783 Document #: 1-1 Filed: 07/15/21 Page 1 of 3 PagelD #:4

EEOC Form 5 (11/09}

 

CHARGE OF DISCRIMINATION Charge Presented To: {Jere sMles) Charge

This form is affected by the Privacy Act of 1974, See enclosed Privacy Act [ FEPA
Statement and other information before completing this form.
[x ] EEOC 440-2021-01111

 

 

ILLINOIS DEPARTMENT OF HUMAN RIGHTS and EEOC

State of local Agency, if any

 

Name (indicate Mr, Ms,, Mrs.) Home Phone Year of Birth

MIGUEL GONZALEZ (786) 678-0154

 

 

 

Street Address City, State and ZIP Code

5035 SE END AVENUE, APT. N3615, CHICAGO,IL 60615

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, fist under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No,
GUCCI 501+ (847) 233-9717
Street Address City, State and ZIP Code

5220 FASHION OUTLETS WAY, ROSEMONT, IL 60018

 

 

 

 

 

Name : No. Employees, Members Phone No.

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON (Check appropriate bax(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| race [ ] COLOR SEX [] RELIGION NATIONAL ORIGIN 04-18-2020 02-12-2021

[| RETALIATION [| AGE J DISABILITY [] GENETIC INFORMATION

[ ] OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (ff additional paper is needed, attach extra sheet(s)):
I began my employment with Respondent in or around October 2018. My current position is
Sales Associate. During my employment, | have been subjected to harassment and different
terms and conditions of employment, including, but not limited to, not receiving commission
on sales | have made. ! have complained to Respondent to no avail.

| believe I have been discriminated against because of my sex, male (sexual orientation), and
' national origin, Puerto Rican, in violation of Title Vil of the Civil Rights Act of 1964, as

amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, [| NOTARY - When necessary for State and Local Agency Requitements
if any. | will advise the agencies if i change my address or phone number
and | will cooperate futly with them in the processing of my charge in

 

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it
| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
Digitally signed by Miguel Gonzalez on 02-16-2021 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
07:26 PM EST (month, day, year)

 

 

 

A

 
Case: 1:21-cv-03783 Document #: 1-1 Filed: 07/15/21 Page 2 of 3 PagelD #:5

¢€P Enclosure with EEOC Form 5 (11/09}

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1. ForRmM NumsBer/TITLe/DaTE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL Purposes. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the
existence of matters covered by the EEOC statutes (and as applicable, other federal, —
state or local laws). Information given wiil be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against

which the charge is made,

5. WHETHER DISCLOSURE 1S MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges
must be reduced to writing and should identify the charging and responding parties
and the actions or policies complained of. Without a written charge, EEOC will
ordinarily not act on the complaint. Charges under Title Vil, the ADA or GINA must be
sworn to or affirmed (either by using this form or by presenting a notarized statement
or unsworn declaration under penalty of perjury); charges under the ADEA should
ordinarily be signed. Charges may be clarified or amplified later by amendment. It is
not mandatory that this form be used to make a charge.

Notice oF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that duai-
files charges with EEOC wiil ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or
cooperate in any investigation or lawsuit concerning this charge. Under Section
704(a) of Title VI, Section 4(d) of the ADEA, Section 503(a) of the ADA and Section
207(f} of GINA, it is uniawful for an emp/oyerto discriminate against present or former
employees or job applicants, for an employment agency to discriminate against
anyone, or for a unfon to discriminate against its members or membership applicants,
because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an

 
Case: 1:21-cv-03783 Document #: 1-1 Filed: 07/15/21 Page 3 of 3 PagelD #:6

investigation, proceeding, or hearing under the laws, The Equal Pay Act has similar
provisions and Section 503(b) of the ADA prohibits coercion, intimidation, threats or
interference with anyone for exercising or enjoying, or aiding or encouraging others in
their exercise or enjoyment of, rights under the Act.

 
